Citation Nr: 0304040	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for a service 
connected right foot disability, currently evaluated as 30 
percent disabling.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  



Procedural history

The veteran had active service from July 1970 to January 1972 
and from March 1973 to September 1976. 

The veteran was granted service connection for a right foot 
disability (denominated by the RO as residuals, fractured 
fifth metatarsal right foot with traumatic arthritis) in a 
January 1977 rating decision; a noncompensable disability 
rating was assigned.  

In July 2000, the RO received the veteran's claim for an 
increase in the disability rating assigned his right foot 
disability.  In a December 2000 rating decision, the RO 
increased the disability rating to 20 percent.  The veteran 
disagreed with the 20 percent rating and initiated this 
appeal.  After the appeal was initiated, but prior to 
preparation of the statement of the case (SOC), the RO issued 
a rating decision in July 2002 which increased the rating 
assigned the veteran's right foot disability to 30 percent.  
The veteran disagreed with the rating assigned in July 2002 
and another SOC was issued in November 2002.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in December 2002.  

Other issues

In the December 2000 rating decision the RO also denied the 
veteran's claim for service connection for a hearing loss 
disability and for a right knee disability claimed as 
secondary to the service-connected right foot disability.  
The veteran did not appeal either of those issues.  An appeal 
consists of a timely filed notice of disagreement in writing 
and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2002).

In a December 2002 letter, the veteran stated that he has a 
right knee disorder that is attributable to his service 
connected right foot disability.  To the extent that the 
veteran now wishes to reopen that claim, he is advised to 
contact the RO.

An effective date of July 2, 2000 has been assigned for the 
30 percent disability rating for the veteran's service-
connected right foot disability.  Although the veteran 
appeared to contend that he was entitled to a compensable 
disability rating prior to July 2, 2000, in his December 2002 
VA substantive appeal he stated that he was only appealing 
the disability percentage awarded.  In the absence of a 
substantive appeal as to the matter of an earlier effective 
date, only the increased rating issue will be addressed in 
this decision.  See 38 C.F.R. §§ 20.200, 20.202 (2002).


FINDING OF FACT

The veteran's right foot disability is manifested by pain, 
fatigue, lack of endurance, and x-ray evidence of arthritis, 
all of which limit motion and function of the veteran's right 
foot.  The veteran walks with a limp.


CONCLUSION OF LAW

The criteria for a higher disability rating for the veteran's 
right foot disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right foot disability, which 
is currently evaluated as 30 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified of specific 
evidence necessary to substantiate his claim for an increased 
rating by correspondence from the RO in October 2000, 
following receipt of the claim.  He was also notified by the 
December 2000 and July 2002 rating decisions, and by the 
November 2002 SOC of the pertinent law and regulations and of 
the need to submit additional evidence on his claim for an 
increased rating for his right foot disability.  

Significantly, a letter was sent to the veteran in January 
2003 which specifically referenced the VCAA.  Crucially, the 
veteran was informed by the RO by means of the January 2003 
letter as to the kind of evidence he was required to provide 
and the kind of evidence VA would attempt to obtain on his 
behalf.  The letter explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. 

In short, the Board concludes that the notice provision of 
the VCAA have been satisfied through the actions taken by the 
RO.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in October 2000, the veteran identified 
treatment by a Dr. L; however, he stated that he was now 
deceased.  He also identified a Dr. P; however, he stated 
that he left his practice, and that the veteran did not know 
where to find him.  The veteran submitted a letter from Dr. 
G.P. and a private x-ray report in September 2001.  The RO 
obtained the veteran's service medical and personnel records 
and the veteran was afforded VA examinations in October 2000 
and June 2002.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.  It does not appear the veteran responded to the 
January 2003 request for additional evidence.  

The Board notes that, although the veteran has contended that 
his service medical records from his initial period of active 
service from July 1970 to January 1972 were destroyed in the 
1973 fire at the National Personnel Records Center in St. 
Louis, Missouri, his complete service medical and personnel 
records were obtained by the RO and are currently of record.  
It appears that the July 1970 to January 1972 records were 
obtained in March 2002, and that the records from the later 
period were obtained in October 1976.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony; he did not 
request a hearing.  The veteran has submitted written 
argument in his own behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).
 
Rating musculoskeletal disabilities 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991); however, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service medical records show that his right 
foot was injured in 1974 in an automobile accident.  He 
suffered fractures to the 3rd and 5th metatarsals of the right 
foot.  

The veteran stated in his July 2001 notice of disagreement 
that he has not been able to run for some time, and that he 
walks with a limp, and at times with extreme pain.  In a 
January 2002 letter, he stated that his foot occasionally 
gives out on him, and that he can carry no more than 20 
pounds.  In October 2002, he stated that he could carry no 
more than 15 pounds.  

An October 2000 VA examiner noted complaints of pain on 
motion in the right foot, as well as swelling, fatigue and 
lack of endurance.  Symptoms were found to be aggravated by 
activity and working.  Range of motion of the toes was 
described as basically normal, with stiffness of the fourth 
and fifth metatarsals.  There was tenderness noted on range 
of motion and on palpation, and some callous formation.  The 
veteran experienced pain when standing on his toes.  

The veteran's private physician, Dr. G.P., stated in a 
September 2001 letter that the veteran experienced throbbing 
pain over the third and fifth metatarsals, but had full range 
of motion with pain on dorsiflexion, strength was rated at 3 
out of 5, and the examiner noted tenderness over the third 
and fifth metatarsals.  

A June 2002 VA examination report shows that the veteran can 
walk, although he does so with a limp.  The examiner 
indicated that his ankle was not affected by his injury.  The 
examiner described the veteran's foot pain as severe and 
limiting.  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected right foot disability, which is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 [foot injuries, other] (2002).  He 
essentially contends that the right foot disability is more 
severe than is contemplated by the currently assigned rating.  
He has suggested ratings from 50 percent to 75 percent.

Assignment of diagnostic code 

The veteran is currently evaluated under Diagnostic Code 5284 
[foot injuries, other].  He currently complains of pain which 
limits the use of his foot.
 
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected foot injury has in fact been 
rated as a foot injury under Diagnostic Code 5284.  Upon 
review of the evidence, the Board can identify no other 
diagnostic code that is more appropriate, considering the 
functions affected by the veteran's right foot disability, as 
well as the medical history, anatomical localization and 
symptomatology involved.  

There is x-ray evidence of arthritis of the injured foot; 
however, Diagnostic Code 5003 directs that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joint involved.  This would result 
in a rating under the same diagnostic code used by the RO, 
Diagnostic code 5284 [foot injuries, other].

The veteran has not suggested a more appropriate diagnostic 
code.  However, in a December 2002 statement, he suggested 
that, had the doctors amputated his foot in 1974, he would 
have been entitled to a higher rating.  

A 40 percent rating is available for amputation of the leg 
from a point below the knee, under Diagnostic Code 5156, or 
for amputation of the forefoot, proximal to metatarsal bones 
(more than one-half of metatarsal loss), under Diagnostic 
Code 5166.  However, the veteran's foot was not amputated, 
and as will be discussed in more detail below, the level of 
impairment of the veteran's right foot does not approximate 
amputation.  

Therefore, for the reasons stated, the Board finds that the 
veteran's right foot disability is properly evaluated under 
Diagnostic code 5284, and no other diagnostic code is as 
appropriate.

Schedular rating

Under Diagnostic Code 5284, the following levels of 
disability are included.

30 % Severe;
20 % Moderately severe;
10 % Moderate;

38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).

A 30 percent rating is therefore the maximum rating 
ordinarily contemplated under Diagnostic Code 5284 [foot 
injuries, other].  However, a note under Diagnostic Code 5284 
states that, with actual loss of use of the foot, the 
disability is to be rated at 40 percent.  Cf. Diagnostic Code 
5167 [foot, loss of use of] (2002).  The veteran appears to 
contend that his service-connected foot injury is tantamount 
to loss of use of the foot.  As will be discussed in more 
detail immediately below, the Board does not find evidence 
which indicates that the veteran's disability approximates 
complete loss of use of the right foot.  

This evidence clearly establishes that the use of the 
veteran's foot is limited and that such limitation is severe.  
This is consistent with the 30 percent rating currently 
awarded under Diagnostic Code 5284.  However, none of the 
medical evidence establishes that the use of the veteran's 
right foot has been completely lost.  Indeed, it is clear 
that he veteran has the use of his right foot, albeit with a 
limp.  

Statements from the veteran's spouse and various 
acquaintances, submitted in September 2001 and January 2002, 
attest to difficulties observed in the veteran's activities 
and work.  The veteran was seen to fall when descending a 
ladder after doing some work on an acquaintance's roof.  
Several witnesses have seen him fall while mowing the lawn, 
or for no apparent reason. The Board has considered these 
accounts and does not question their credibility or accuracy; 
however, none of these statements describes a complete loss 
of use of the veteran's right foot or such impairment as 
would approximate loss of use.  Indeed, the activities 
reportedly engaged in by the veteran are hardly consistent 
with loss of use of a foot. 

The veteran himself has not offered contentions which are 
consistent with loss of use of his right foot.  In the 
October 2000 notice of disagreement, he contended that he 
couldn't run.  He stated that his walking was impaired.

In statements submitted to the RO, the veteran has pointed 
repeatedly to the fact that he was assigned a limited duty 
profile while in service.  This profile, issued in February 
1975 found the veteran to be medically qualified for duty 
with limitations, such as no crawling, stooping, running, 
jumping, standing over 30 minutes, marching more than 1/2 mile, 
or wearing of combat boots longer than 2 hours at a time.  
These restrictions were noted as permanent.  However, even 
assuming that this evidence is reflective of the veteran's 
current condition, the Board does not find such impairment as 
would be the equivalent of complete loss of use of the right 
foot.  Indeed, the veteran was qualified to stand up to 30 
minutes and to march up to 1/2 mile.  

In short, a 40 percent rating for loss of use of the foot 
pursuant to the Note under Diagnostic Code 5284 is not 
warranted.  A higher schedular rating is not available.  

The Board additionally observes that, in his July 2000 claim 
and in subsequent statements, the veteran has argued that 
disability ratings as high as 75 percent be assigned.  
However, as stated above, disability evaluations are 
determined by the application of the VA rating schedule.  The 
Board is not free to assign ratings based on the veteran's 
self-assessment of his disability rating.  Although an 
extraschedular evaluation may be awarded under certain 
circumstances, as will be discussed in more detail below, in 
the veteran's situation such is not warranted.

To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that his 
disability has resulted in income loss that can be estimated 
with some degree of certainty, and that this should be the 
basis for his award.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  As discussed above, the VA rating schedule is in 
fact calculated to compensate veterans for industrial 
impairment.  See 38 C.F.R. §§ 3.321(a),  4.1 (2002).   

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2002).  See DeLuca, supra.  The veteran 
contends that he suffers pain, fatigue and lack of endurance 
associated with motion of his toes.  These contentions are 
supported by medical evidence.  However, in Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the Court determined that 
if a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant 
case, the veteran is receiving a 30 percent evaluation for 
his right foot disability, under Diagnostic Code 5284.  This 
disability evaluation is the maximum rating allowable.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration.  

Extraschedular rating

In the December 2000 rating decision and in the November 2002 
SOC, the RO concluded that an extraschedular evaluation was 
not warranted for the veteran's service connected right foot 
disability.  Since this matter has been adjudicated by the 
RO, the Board will consider the provisions of 38 C.F.R. § 
3.321(b)(1) (2002).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to VA regulations, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected right foot 
disability results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  There is no evidence of any hospitalization for 
the right foot disability since service.  

The veteran contends in a December 2002 statement that he had 
to leave a job due to difficulty with cold exposure, and had 
to leave another job due to difficulty standing for long 
periods.  However, there is no medical evidence that the 
veteran's service-connected right foot disability leave him 
sensitive to the cold.  With respect to the veteran's reports 
of difficulty standing for long periods, the Board has no 
reason to doubt such statements.  However, a certain degree 
of occupational impairment is contemplated in the 30 percent 
rating, indicative of severe foot problems, which is 
currently assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

There is no evidence of an extraordinary clinical picture, 
such as repeated surgery for the right foot.  The veteran 
stated in the October 2000 VA examination report that his 
foot has not required surgery.  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, a preponderance of the evidence is against the 
proposition that the veteran's service-connected right foot 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2002).  Accordingly, the Board finds that an extraschedular 
evaluation is not warranted.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased rating for 
his service-connected right foot disability.  The benefit 
sought on appeal is accordingly denied.






CONTINUED ON NEXT PAGE


ORDER

Entitlement to an increased disability rating for the 
veteran's service-connected right foot disability is denied.



		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

